                        UNITED STATES DISTRICT COURT                                0!v.
                       SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION
                                                                  2iji9^i!iT?q 5H(g. ,3

UNITED STATES OF AMERICA
                                                                     "J. hi

     V.

CORRIE EADY                                         CAUSE NO. CR419-0120




                       ORDER GRANTING LEAVE OF COURT

      THE COURT, having been duly advised, and noting no objections having been

filed, now grants the request of KATHLEEN DAVIS, attorney for the defendant in the

above-captioned criminal action. Accordingly, counsel shall be permitted Leave of

Court on the following days, pursuant to Georgia Uniform Court Rule 16.

      a. September 12-13, 2019
      b. October 2-3, 2019
      c. November 13- 15, 2019
      d. December 23-27, 2019
     So ordered this          day of         t/ ^        2019.




                                JUDGE, SOUTHERN DISTRICT OFjGEORGIA
                                U.S. DISTRICT COURT
